Case 1:18-cv-00088-LPS Document 257 Filed 05/22/19 Page 1 of 2 PageID #: 11605


                         MORRIS, NICHOLS, ARSHT                &   TUNNELL      LLP

                                        1201 N ORTH M ARKET S TREET
                                               P.O. B OX 1347
                                    W ILMINGTON , D ELAWARE 19899-1347

                                                302 658 9200
                                              302 658 3989 F AX

MEGAN E. DELLINGER
302 351 9366
mdellinger@mnat.com


                                                May 22, 2019
The Honorable Leonard P. Stark                                             VIA ELECTRONIC FILING
United States District Court
 For the District of Delaware
844 North King Street
Wilmington, DE 19801

         Re:          H. Lundbeck A/S v. Apotex Inc. et al., C.A. No. 18-088 (LPS) (consolidated)

Dear Chief Judge Stark:

       The parties in the above-referenced matter write to request the scheduling of a discovery
teleconference pursuant to Paragraph 8.m of the Scheduling Order to address a dispute relating to
the Protective Order in this action (D.I. 132), specifically Plaintiffs’ objection to MSN’s In-
House Designee as being proper under Paragraph 5(e) of the Protective Order.
       Counsel for the parties held a verbal meet-and-confer by telephone on May 17, 2019.
The following attorneys participated in the meet-and-confer:
         For Plaintiffs:
                Delaware Counsel: Megan Dellinger of Morris Nichols Arsht & Tunnell LLP
                Lead Counsel: Brianne Bharkhda and Allison Schmitt of Covington & Burling
                LLP

         For Defendants MSN Laboratories Private Limited, MSN Pharmaceuticals, Inc., and
         MSN Pharmachem Private Limited (collectively, “MSN”):
               Delaware Counsel: Geoffrey Grivner of Buchanan Ingersoll & Rooney PC
               Lead Counsel: Matthew Fedowitz, Philip Hirschhorn, and Jennifer Liu of
               Buchanan Ingersoll & Rooney PC

The dispute requiring judicial attention concerns:

               1. Whether the MSN Defendants should be permitted to designate their In-House
                  Designee, permitted to access Plaintiffs’ Confidential Information in this action,
                  pursuant to Paragraph 5(e) of the Protective Order (D.I. 132).
Case 1:18-cv-00088-LPS Document 257 Filed 05/22/19 Page 2 of 2 PageID #: 11606

The Honorable Leonard P. Stark
May 22, 2019
Page 2



                                                    Respectfully,

                                                    /s/ Megan E. Dellinger

                                                    Megan E. Dellinger (#5739)
MED/bac

cc:   Clerk of the Court (via hand delivery)
      All Counsel of Record (via electronic mail)
